Exhibit A
        Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 1 of 7



VIA ECF

June 20, 2019

Hon. Jacqueline Scott Corley, United States Magistrate Judge
United States District Court, Northern District of California
San Francisco Courthouse, Courtroom F – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:    Bass, et al. v. Facebook, Inc., No. 18-cv-05982-WHA (JSC) (N.D. Cal.)

Dear Judge Corley:

        In accordance with Your Honor’s Civil Standing Order and Judge Alsup’s Case
Management Order (ECF No. 67), defendant Facebook, Inc. (“Facebook”) and plaintiffs Stephen
Adkins and William Bass, Jr. (together, “Plaintiffs”) submit this letter regarding a discovery
dispute concerning Facebook’s attempt to take discovery from 12 absent class members that filed
complaints against Facebook and served initial disclosures (the “Class Members”). Facebook
intends to serve document and deposition subpoenas upon the Class Members, who are represented
by Plaintiffs’ counsel. Plaintiffs contend that absent class member discovery is not appropriate.
After meeting and conferring in good faith, the parties have been unable to reach a compromise.
Rather than serving subpoenas in multiple jurisdictions, which would result in costly motion
practice and potentially inconsistent rulings, the parties agreed that Facebook would hold its
subpoenas in reserve while the parties brought this issue to the Court.




                                                                   Joint Discovery Letter Brief
                                                             Case No. 18-cv-05982-WHA (JSC)
        Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 2 of 7



Respectfully submitted,

LATHAM & WATKINS LLP                                 LOCKRIDGE GRINDAL NAUEN PLLP

/s/ Melanie M. Blunschi                              /s/ Karen Hanson Riebel
Elizabeth L. Deeley (CA Bar No. 230798)              Karen Hanson Riebel (Pro Hac Vice)
  elizabeth.deeley@lw.com                            khriebel@locklaw.com
Michael H. Rubin (CA Bar No. 214636)                 100 Washington Avenue South, Suite 2200
  michael.rubin@lw.com                               Minneapolis, MN 55401 2179
Melanie M. Blunschi (CA Bar No. 234264)              T: (612) 596-4097 / F: (612) 339-0981
  melanie.blunschi@lw.com
505 Montgomery Street, Suite 2000                    MORGAN & MORGAN
San Francisco, CA 94111-6538                         COMPLEX LITIGATION GROUP
T: +1.415.391.0600/F: +1.415.395.8095                John A. Yanchunis (Pro Hac Vice)
Andrew B. Clubok (appearance pro hac vice)           JYanchunis@ForThePeople.com
                                                     201 N. Franklin Street, 7th Floor
 andrew.clubok@lw.com
                                                     Tampa, Florida 33602
Susan E. Engel (appearance pro hac vice)
                                                     T: 813-223-5505/F: 813-223-5402
 susan.engel@lw.com
555 Eleventh Street, NW, Suite 1000
                                                     TADLER LAW LLP
Washington, D.C. 20004-1304
                                                     Ariana J. Tadler (Pro Hac Vice)
T: +1.202.637.2200/F: +1.202.637.2201
                                                     ATadler@ tadlerlaw.com
Serrin Turner (appearance pro hac vice)              One Pennsylvania Plaza
 serrin.turner@lw.com                                New York, NY 10119
885 Third Avenue                                     T: 929-207-3639 /F: 212-273-4375
New York, NY 10022-4834
T: +1.212.906.1200/F: +1.212.751.4864                COHEN MILSTEIN SELLERS & TOLL, PLLC
Attorneys for Defendant Facebook, Inc.               Andrew N. Friedman (Pro Hac Vice)
                                                     AFriedman@CohenMilstein.com
                                                     1100 New York Ave, 5th Floor
                                                     Washington, DC 20005
                                                     T: 202-408-4600 /F: 202-408-4699

                                                     Interim Co-Class Counsel


                               SIGNATURE ATTESTATION

        I am the ECF User whose identification and password are being used to file the following
Joint Discovery Letter and pursuant to Civil Local Rule 5-1(i)(3), I, Melanie M. Blunschi, attest
that concurrence in the filing of this document has been obtained from each of the signatories
hereto.

Dated: June 20, 2019                                       /s/ Melanie M. Blunschi
                                                               Melanie M. Blunschi

                                               ii
                                                                   Joint Discovery Letter Brief
                                                             Case No. 18-cv-05982-WHA (JSC)
         Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 3 of 7



PLAINTIFFS’ POSITION

        “Discovery from absent class members is ordinarily not permitted.” McPhail v. First
Command Fin. Planning, Inc., 251 F.R.D. 514, 517 (S.D. Cal. 2008), see also Dukes v. Wal-Mart
Stores, Inc., 2013 WL 1149754, at *1 (N.D. Cal. Mar. 19, 2013) (“[D]iscovery of absent class
members ... is not routinely granted”.). “Importantly, a defendant who propounds discovery upon
absent class members requires those members to take some affirmative action to remain in the
class, effectively creating an ‘opt in’ requirement which is inconsistent with the ‘opt out’
provisions of Rule 23. Thus, allowing defendants to subject absent class members to discovery
may defeat the purpose of certifying the class in the first place.” McPhail at 517. (citations
omitted).

        “Defendants must have leave of court to take depositions of members of a putative class,
other than the named class members—after first showing that discovery is both necessary and for
a purpose other than taking undue advantage of class members.” Baldwin & Flynn v. Nat'l Safety
Assocs., 149 F.R.D. 598, 600 (N.D. Cal. 1993). “The burden is heavy to justify asking questions
by interrogatories, even heavier to justify depositions.” Id.; see also Moreno v. Autozone, Inc., No.
C-05-4432, 2007 WL 2288165, at *1 (N.D. Cal. Aug. 3, 2007) (requiring that the “proponent of
the deposition demonstrate[] discovery is not sought to take undue advantage of class members or
to harass class members, and is necessary to the trial preparation”).

         Discovery of the Named Plaintiffs has already occurred. Discovery from absent putative
class members is inappropriate and can only be designed to harass: they are not parties to this case,
and have either been removed as plaintiffs after filing an initial complaint or had been considering
serving as Named Plaintiffs but were never a named party at all.1 Depositions would produce no
information useful to the case beyond that which could be obtained through discovery of parties
and Facebook’s internal documents. Further, these depositions are likely to be highly intrusive and
burdensome - Facebook deposed Named Plaintiffs about their private Facebook activity, their
credit scores, their family members, their shopping habits, their dating lives, and their phone
records. See Adkins Tr. at 207-08, 256, 293-94, 344-51; Bass Tr. at 54-55, 90-91, 110-11; Brown-
Wells Tr. at 124-25, 148-49, 220-22; Herr Tr. at 177-78. It also interrogated the Named Plaintiffs
about their cell phones, demanded searches during breaks, and asked about private conversations
and content, which the Supreme Court has noted in the criminal context contain “vast store[s] of
sensitive information.” See Brown-Wells Tr. at 159; Herr Tr. at 252; see also, e.g., Carpenter v.
United States, 138 S. Ct. 2206, 2214 (2018). Facebook now seeks to depose individual Facebook
users, like hundreds of millions of others, whose only commonality is prior interest in the litigation.
The filings made by these putative plaintiffs did not substantively impact the litigation or impose
any burden on Facebook. This attempt at absent class member discovery appears to be an attempt
to harass and punish these individuals for having the temerity to file complaints against Facebook
in the first place.


1
 Facebook’s reference, infra, to the Stipulated Protocol and Order Re. Communications with
Putative Class Members (ECF 138), is irrelevant to this dispute. The Protocol’s purpose is to
prevent misleading or coercive ex parte communications with absent class members; it does not
contemplate or concern discovery of the kind being proposed.
                                                 1
                                                                     Joint Discovery Letter Brief
                                                              Case No. 18-cv-05982-WHA (JSC)
        Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 4 of 7



    Courts in the Ninth Circuit disfavor discovery of absent class members, particularly prior to
certification or early in the litigation, recognizing absent class members’ right, under Rule 23, to
remain absent and recognizing that “the ‘absent’ class members are not yet parties to the case, and
therefore, the Court lacks jurisdiction over them to enforce a Rule 37 motion to compel directing
them to provide discovery responses.” Carlin v. DairyAmerica, Inc., 2017 WL 4410107, at *4
(E.D. Cal. Oct. 4, 2017) (denying deposition of former putative class representatives before class
certification) (citing Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 810 (1985) (explaining that
absent class members are not parties to the case, have no obligations prior to class certification,
and courts lack coercive authority)); Vedachalam v. Tata Am. Int'l Corp., No. C 06-00963 CW
(EDL), 2011 WL 13161567, at *1 (N.D. Cal. Aug. 12, 2011) (denying deposition where class
certification declarations were withdrawn); Moreno, 2007 WL 2288165, at *1 (allowing
depositions “only of those absent class members who have injected themselves into the class
certification motion by filing factual declarations”); Baldwin, 149 F.R.D. at 600-01.

         Facebook “has not shown its need for the proposed discovery, or that the testimony of the
proposed deponents would differ in any substantial way from that already provided and/or
otherwise available.” Burgess v. Tesoro Ref. & Mktg. Co., No. CV105870, 2011 WL 13217362,
at *2 (C.D. Cal. July 5, 2011). The information requested is readily available elsewhere –
particularly, from Facebook itself, which has demonstrated that it has unlimited access to all class
members’ accounts. See Holman v. Experian Info. Sols., No. C 11-00180, 2012 WL 2568202, at
*5 (N.D. Cal. July 2, 2012) (denying discovery where proponent “has not met its burden of
demonstrating that the information is not readily obtainable from other sources”). To the extent
Facebook believes that there is some relevance to discovery about what information these
individuals chose to make public on Facebook or other internet sites, Facebook has already shown
its willingness and ability to scour the internet for any crumbs of personal information the Named
Plaintiffs may have left behind years ago. We do not believe that Facebook’s conduct in this
regard was appropriate, or that it led to relevant evidence even about the Named Plaintiffs. As
argued in detail in our opposition to Facebook’s motion to dismiss, that an individual may have
(intentionally or not) publicly revealed, for example, their hometown or relationship status
somewhere on the internet at some time does not mean that person was not harmed when
Facebook’s inadequate security allowed hackers to access the thousands of bits of personal data
that Facebook has collected and consolidated as its highly profitable business model. But, in any
event, Facebook does not need to take burdensome discovery to obtain information that Facebook
contends is public. And, to the extent that Facebook may be seeking to discovery non-public
information about these people (which it has also shown a willingness to do), that information
certainly has no relevance to this case and any attempt to obtain it would be an outrageous invasion
of privacy. Finally, this discovery would not materially aid Facebook in opposing class
certification. The individual Facebook users that Facebook seeks to subpoena have no information
that could possibly significantly impact class certification. Facebook has made no showing that
these individual users are any differently situated than any other notified or otherwise harmed
Facebook users. The Court should not allow the sought discovery to take place.

DEFENDANT’S POSITION

      Ten of the twelve Class Members filed complaints against Facebook in September and
October 2018 seeking to represent putative classes in claims arising out of the September 2018
                                                 2
                                                                     Joint Discovery Letter Brief
                                                               Case No. 18-cv-05982-WHA (JSC)
           Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 5 of 7



Attack.2 Following consolidation of these and other related actions in January 2019, see ECF No.
67, all twelve Class Members—including the two that did not file their own actions—served initial
disclosures stating that they have relevant information and suffered harm as a result of the Attack.3
Plaintiffs’ attempt to shield these alleged Class Members from discovery should be rejected.
Contrary to Plaintiffs’ suggestion, courts permit discovery from absent class members where the
information sought is relevant and the request is not unduly burdensome or made to take advantage
of or harass class members. See, e.g., Mas v. Cumulus Media, Inc., 2010 WL 4916402, at *1–4
(N.D. Cal. 2010) (allowing depositions of absent class members named in initial disclosures).4
Facebook’s request more than meets the standard.

        The discovery is directly relevant to class certification. The discovery at issue goes to
the heart of whether this case is fit for class treatment. First, a critical question for class
certification will be “whether common evidence and common methodology could be used to prove
the elements of the underlying cause of action.” Davidson v. Apple, Inc., 2018 WL 2325426 (N.D.
Cal. May 8, 2018). Based on the discovery obtained to date from the named Plaintiffs, Facebook
believes that a substantial portion of the putative class suffered no cognizable injury from the
Attack. For example, Plaintiffs allege that the putative class shared information on Facebook that
they expected would not be disclosed outside of Facebook, but depositions of the named Plaintiffs
revealed that, to varying degrees, they had in fact made public some (or all) of the very same
information. Indeed, in the wake of such revelations, 3 out of the 5 named Plaintiffs dismissed
their claims (albeit purportedly without prejudice to recover as absent class members). To take
another example, Plaintiffs Adkins and Bass assert that the Attack caused them to lose time logging
back into Facebook, receive unsolicited emails, and/or cancel a credit card. But their depositions
confirmed that it took them just minutes to log back into Facebook, that nothing happened to them
as a result of the (unspecified and undocumented) supposed emails, and that the cancelled credit
card was never even used on Facebook (and was cancelled for other reasons, i.e., Plaintiff Adkins
had too much debt).

        Facebook seeks discovery from the Class Members, some of whom made the same claims
about lost time and unsolicited communications in their own initial disclosures, to further develop
this record. And Facebook seeks this discovery to show that the Court cannot make an injury or
damages determination without conducting an individualized inquiry into each class member’s
experience, based on documents and other evidence unique to each class member. Plaintiffs’
suggestion that the Class Members “have no information that could possibly significantly impact
class certification” simply ignores Rule 23(b)’s predominance requirement; Plaintiffs must show
they can prove, using common evidence, that the Attack harmed class members. If Facebook is
permitted to continue to depose Class Members, it will be able to prove just the opposite.


2
 These Class Members voluntarily dismissed their claims in March 2019 “without prejudice to
participate and/or recover as class members.” ECF Nos. 87–94.
3
    See Decl. of Melanie M. Blunschi (“Blunschi Decl.”) at ¶¶ 4-5.
4
  Plaintiffs rely on Carlin v. DairyAmerica, Inc., No. 2017 WL 4410107 (E.D. Cal. Oct. 4, 2017),
but this dispute concerns non-party subpoenas under Rule 45, not compliance with the discovery
requests served upon the Class Members before they dismissed their claims.
                                                 3
                                                                      Joint Discovery Letter Brief
                                                                Case No. 18-cv-05982-WHA (JSC)
         Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 6 of 7



        Second, the discovery is relevant to whether Plaintiffs Adkins and Bass, the two remaining
putative class representatives, have claims typical of the class. The discovery record to date—
including the proof that the Attack did not involve Plaintiff Bass’s account at all and that Plaintiff
Adkins has no evidence of the little harm that he has alleged—has shown serious issues with
Plaintiffs’ claims of injury and damages. Facebook seeks limited discovery from the Class
Members to further establish that Plaintiffs Adkins and Bass fall short of Rule 23(a)’s typicality
requirement. The issue of whether Plaintiffs Adkins and Bass have standing is presently before
Judge Alsup. But if they do have standing, further discovery will confirm that they face unique
issues that render them inadequate class representatives. See Hanon v. Dataproducts Corp., 976
F.2d 497, 508 (9th Cir. 1992) (denying class certification where “a major focus of the litigation
[would] be on a defense unique to” the named plaintiff). Indeed, the involvement of class members
in discovery was plainly contemplated by the Court when it requested (and approved) a protocol
for communications with absent class members. ECF Nos. 26, 138.

        The discovery is reasonable in scope. The discovery sought from the Class Members is
limited in scope to the information alleged by the Class Members in their complaints and initial
disclosures. Specifically, Facebook seeks (1) records of the information the Class Members claim
was compromised by the Attack and any documentation for their alleged injuries, and (2) an
opportunity to question the Class Members about their allegations in a deposition of reasonable
length at a mutually agreeable time and location. These requests are not unduly burdensome: they
do not call for voluminous document productions or complex e-discovery processes; there would
not likely be privilege issues; and much (if not all) of the documentation would have been collected
as part of a pre-suit investigation. Moreover, Facebook’s narrowly tailored request does not seek
information from “absent class members” writ large,5 and these Class Members are represented by
Plaintiffs’ counsel (and were at the time they filed suit and served initial disclosures). Plaintiffs
claim that the discovery is “readily available” from Facebook, but that’s not true: Facebook does
not have records of, for example, Mr. Veach’s alleged “credit errors and fraud,” Blunschi Decl. ¶
6, the notification Ms. Kirkland received about her personal information being “available for sale
on the dark web,” id., or the notifications Ms. King alleges to have received that “unknown
persons” were “trying to access her accounts,” id. Notably, the requested discovery is limited to
the information identified by the Class Members in their initial disclosures and complaints. This
is precisely the type of discovery that courts have permitted from class members. See, e.g., Brown
v. Wal-mart Store, Inc., 2018 WL 339080, at *2 (N.D. Cal. 2018) (“Plaintiffs’ selection of these
individuals as persons with relevant information who may appear at trial renders them immediately
eligible for deposition.”); Moreno v. Autozone, Inc., 2007 WL 2288165, at *1 (N.D. Cal. Aug. 3,
2007) (granting depositions of absent class members). And courts have allowed for more time-
consuming and burdensome discovery when appropriate. See, e.g., Cumulus Media, 2010 WL
4916402, at *2–4 (requiring discovery of calendar and appointment documents, as well as receipts
and bank statements, even where they required redactions or efforts to separate personal from
business expenses).


5
  This case is thus unlike Vedachalam v. Tata Am. Int’l Corp., 2011 WL 13161567 (N.D. Cal.
Aug. 12, 2011), where the defendants had already taken at least 28 depositions from putative
class members. Facebook has taken only four depositions, and two of those deponents (Jill Herr
and Denise Brown-Wells) have since dropped their claims.
                                                  4
                                                                      Joint Discovery Letter Brief
                                                                Case No. 18-cv-05982-WHA (JSC)
         Case 3:18-cv-05982-WHA Document 151 Filed 06/20/19 Page 7 of 7



        The discovery is made for a proper purpose. To be clear, the Class Members brought
themselves into this dispute by filing complaints and serving initial disclosures. This discovery is
not meant to harass the Class Members, but rather to test their allegations of harm—and to show
that the fact of injury and amount of damages cannot be determined without an individualized
inquiry into each class member. And although the Class Members dismissed their individual
claims, they expressly reserved the supposed right to “participate and/or recover as class
members.” ECF Nos. 87–94. They cannot have it both ways. If the Class Members wanted to
avoid this litigation, they should not have filed complaints or served initial disclosures indicating
that they have relevant information and were harmed by the Attack. See Brown, 2018 WL 339080,
at *1 (class members identified in initial disclosures were “injected into the litigation”). Not only
have the Class Members injected themselves into this litigation, but Facebook has sought this
discovery since before the Class Members were, in fact, absent class members. After receiving
Plaintiffs’ initial disclosures, Facebook served initial discovery requests, seeking, among other
things, production of documents from Class Members (and the current named Plaintiffs)
supporting their alleged injuries and damages. Plaintiffs stonewalled, and the Class Members
ultimately dismissed their claims without prejudice after Plaintiffs filed the operative Consolidated
Class Action Complaint (“Complaint”), which did not include any of the Class Members as
putative class representatives. ECF No. 76.

        The discovery is also needed to fill gaps in the discovery provided by the two remaining
class representatives. Plaintiffs have alleged generally that the Attack exposed users to identity
theft, Compl. ¶¶ 14, 201, yet neither of the two remaining Plaintiffs alleged that they were exposed
to identity theft and they were not able to articulate any basis for that allegation. In contrast, many
of these Class Members specifically alleged they were victims of identity theft. For example, Ms.
McGuire alleges to have received fraudulent charges on her credit card in January 2019 as a result
of the Attack. Blunschi Decl. ¶ 6. Facebook disputes that Ms. McGuire’s charges, or any similar
incident of identity theft, can be linked to the Attack, and is entitled to the opportunity to develop
evidence to rebut that charge. Plaintiffs cannot claim identity theft as alleged damages for the
class while preventing Facebook access to discovery purportedly supporting those claims.




                                                  5
                                                                       Joint Discovery Letter Brief
                                                                 Case No. 18-cv-05982-WHA (JSC)
